
	
		I
		111th CONGRESS
		1st Session
		H. R. 2107
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2009
			Ms. Speier introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Health and Human Services to
		  conduct a public education campaign on umbilical cord blood stem cells, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Cord Blood Education and
			 Awareness Act of 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Public education campaign.
					Sec. 4. Patient informed consent document.
					Sec. 5. Duty of certain professionals to disclose information
				to, and obtain informed consent from, pregnant patients.
					Sec. 6. Professional education.
					Sec. 7. Targeted education grants.
					Sec. 8. Authorization of appropriations.
				
			2.FindingsCongress finds the following:
			(1)Every 10 minutes, another child or adult is
			 expected to die from leukemia, lymphoma or myeloma. Leukemia, lymphoma, and
			 myeloma caused the deaths of an estimated 52,910 people in the United States in
			 2007 and accounted for nearly 9.4 percent of the deaths from cancer in 2008. In
			 addition, leukemia causes more deaths than any other cancer among children and
			 young adults under the age of 20.
			(2)As many as 16,000
			 leukemia patients diagnosed each year require a bone marrow transplant but have
			 no matched relative or cannot find a match in the national bone marrow
			 registry. There is a 1 in 4 chance that an newborn baby’s cord blood cells
			 would be a perfect match to a sibling that suffers from 1 of 70 blood
			 diseases.
			(3)Umbilical cord
			 blood stem cells (in this Act referred to as cord blood cells)
			 have effectively been used in the treatment of these conditions. To date, cord
			 blood cells have been used in more than 14,000 transplants worldwide during the
			 last 20 years.
			(4)Cord blood cells,
			 like marrow and blood, is a rich source of stem cells for allogeneic
			 transplantation, especially for children. Cord blood cells used in transplant
			 result in a lower rate of graft versus host disease than bone marrow and are
			 easier to match based on HLA typing. In addition, cord blood cells have also
			 been used to treat effectively nonmalignant blood, immune, and metabolic
			 disorders such as aplastic anemia, sickle cell anemia, severe combined
			 immunodeficiencies, and leukodystrophies.
			(5)Researchers have
			 found that in addition to blood cell precursors, cord blood cells contains many
			 different types of stem cells—the building blocks of bones, the heart, liver,
			 and nervous system. Further, cord blood cells have proven to be pluripotent,
			 which means they have the ability to differentiate into every cell type in the
			 human body. Cord blood cells have also been shown decrease inflammation and
			 stimulate tissue repair.
			(6)Clinical research
			 and experimental clinical use is underway to study the use of autologous cord
			 blood cells to treat type 1 diabetes, brain injury, and cerebral palsy. In
			 addition, preclinical research using cord blood cells is showing promise in
			 treating hearing loss, renal failure, spinal cord injury, and congenital heart
			 valve defects.
			(7)Of the more than
			 4,000,000 births in the United States each year, more than 90 percent of the
			 cord blood cells are discarded as medical waste. Currently, less than one
			 quarter of the States requires that expectant parents receive information
			 regarding their options to bank their baby’s cord blood in public or private
			 blood banks.
			(8)In 2005, the
			 Institute of Medicine submitted a report to Congress entitled “Establishing
			 National Hematopoietic Stem Cell Bank Program”, and recommended that “donors
			 must be provided with clear information about their options”, for cord blood
			 cells and that “the information provided to a donor must include a balanced
			 perspective on the different options for banking” cord blood cells. The
			 Institute also recommended that “informed consent for the collection storage
			 and use of cord blood should be obtained before labor and delivery, and after
			 the adequate disclosure of information.”.
			3.Public education
			 campaignNot later than 1 year
			 after the date of the enactment of this Act, the Secretary of Health and Human
			 Services (in this Act referred to as the Secretary) shall
			 develop and make publicly available, including by posting on the public website
			 of the Department of Health and Human Services, a publication relating to
			 umbilical cord blood that includes the following information:
			(1)An explanation of
			 the potential value and uses of umbilical cord blood, including cord blood
			 cells and stem cells, for individuals who are, as well as individuals who are
			 not, biologically related to a mother or her newborn child.
			(2)An explanation of
			 the differences between using one’s own cord blood cells (autologous) and using
			 related or unrelated cord blood stem cells (allogeneic use) in the treatment of
			 disease.
			(3)An explanation of
			 the differences between public and private umbilical cord blood banking.
			(4)The options
			 available to a mother relating to stem cells that are contained in the
			 umbilical cord blood after the delivery of her newborn, including—
				(A)donating the stem
			 cells to a public umbilical cord blood bank (where facilities are
			 available);
				(B)storing the stem
			 cells in a private family umbilical cord blood bank for use by immediate and
			 extended family members;
				(C)storing the stem
			 cells for immediate or extended family members through a family or sibling
			 donor banking program that provides free collection, processing, and storage
			 where there is an existing medical need; and
				(D)discarding the
			 stem cells.
				(5)The medical
			 processes involved in the collection of cord blood.
			(6)Medical or family
			 history criteria that can impact a family’s consideration of umbilical cord
			 blood banking, including the likelihood of using a baby’s cord blood to serve
			 as a match for a family member who has a medical condition.
			(7)Options for
			 ownership and future use of donated umbilical cord blood.
			(8)The average cost
			 of public and private umbilical cord blood banking.
			(9)The availability
			 of public and private cord blood banks, including—
				(A)a list of public
			 cord blood banks within the United States and the hospitals served by such
			 banks;
				(B)a list of private
			 cord blood banks that are accredited, as determined by the Secretary;
			 and
				(C)the availability of free family banking and
			 sibling donor programs where there is an existing medical need by a family
			 member.
				(10)An explanation of
			 which racial and ethnic groups are in particular need of publicly donated cord
			 blood samples based upon medical data developed by the Health Resources and
			 Services Administration.
			4.Patient informed
			 consent document
			(a)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the Secretary shall develop a
			 written patient informed consent document relating to cord blood disposition to
			 be presented and signed, to the extent feasible, by an expectant woman not
			 later than 2 weeks before her estimated delivery date.
			(b)ContentsThe
			 document developed under subsection (a) shall include the following:
				(1)Information
			 providing a balanced perspective on the different options for cord blood
			 banking, including public donation, private banking, and disposal.
				(2)Information on the
			 medical value of cord blood stem cells in the treatment of disease.
				(3)A
			 declaration, to be signed, of a woman’s chosen option for the disposition of a
			 child’s cord blood stem cells, whether public donation, private banking, or
			 other disposal.
				5.Duty of certain
			 professionals to disclose information to, and obtain informed consent from,
			 pregnant patients
			(a)Disclosure of
			 optionsEffective 1 year
			 after the date of the enactment of this Act, each physician or other health
			 care professional who is primarily responsible for the furnishing ambulatory
			 prenatal care to a pregnant woman shall—
				(1)prior to the
			 beginning of the third trimester of the pregnancy (or, if later, at the first
			 visit of such pregnant woman to the provider), provide her with information
			 developed under section 3 relating to the woman’s options with respect to
			 umbilical cord blood banking; and
				(2)after providing
			 such information and, to the extent feasible, not later than 2 weeks before the
			 woman’s estimated date of delivery, obtain a written informed consent described
			 in section 4 relating to the woman’s decision regarding disposition of cord
			 blood stem cells or document that the provider sought such consent and the
			 woman refused or declined to provide it.
				(b)Application
				(1)Medicaid
					(A)Section 1902(a) of
			 the Social Security Act (42 U.S.C. 1396b(a)) is amended—
						(i)by
			 striking and at the end of paragraph (72);
						(ii)by
			 striking the period at the end of paragraph (73) and inserting ;
			 and; and
						(iii)by
			 inserting after paragraph (73) the following new paragraph:
							
								(74)provide (A) that each physician or other
				health care professional who is primarily responsible for the furnishing
				ambulatory prenatal care to a pregnant woman and who is receiving funds under
				the plan for the furnishing of such care shall comply with the requirements of
				such section with respect to any pregnant woman to whom the provider furnishes
				such care; and (B) for a method to enforce such
				requirements.
								.
						(B)Section 1903 of
			 such Act (42 U.S.C. 1396c) is amended by adding at the end the following new
			 subsection:
						
							(aa)If the Secretary
				finds that a State has not complied with the requirement of section
				1902(a)(74)(B), the Secretary may provide for such reduction in payment
				otherwise made to the State under section 1902(a)(7) as may be appropriate,
				taking into account the costs the State would have incurred in complying with
				such
				requirement.
							.
					(2)CHIPSection
			 2107(e)(1) of such Act (42 U.S.C. 1397hh(e)(1)) is amended by adding at the end
			 the following new subparagraph:
					
						(M)Sections
				1902(a)(74) and 1903(aa) (relating to informing pregnant women concerning blood
				cord
				banking).
						.
				(3)Employer group
			 health plans under ERISASection 609 of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1169) is amended—
					(A)by redesignating
			 subsection (e) as subsection (f); and
					(B)by inserting after
			 subsection (d) the following new subsection:
						
							(e)Informing
				pregnant women concerning blood cord banking
								(1)In
				generalA group health plan, and a health insurance issuer that
				offers group health insurance coverage, that provides benefits for ambulatory
				prenatal care for a pregnant woman through an agreement or arrangement with a
				physician or other health care professional who is primarily responsible for
				the furnishing ambulatory prenatal care to a pregnant woman shall require, as
				part of such agreement or arrangement with the physician or other professional,
				that the physician or professional comply with the requirements of such section
				with respect to any pregnant woman to whom the physician or professional
				furnishes such care.
								(2)Continued
				applicability of State lawSection 731(a) shall apply with
				respect to paragraph (1) in the same manner as such section applies to part
				7.
								.
					(4)Effective
			 dateThe amendments made by this subsection shall apply to
			 physicians and other health care professionals with respect to agreements and
			 arrangements entered into or renewed on or after the date of the enactment of
			 this Act.
				6.Professional
			 educationThe Secretary shall
			 develop professional educational materials on umbilical cord blood stem cells,
			 including the publication developed under section 3, for health care providers
			 who provide prenatal services to pregnant women.
		7.Targeted
			 education grants
			(a)In
			 generalThe Secretary may
			 make grants to entities for targeted education on current and medically
			 accurate information about umbilical cord blood stem cells and the different
			 options for banking such cells.
			(b)Targeted
			 groupsIn making grants under this section, the Secretary shall
			 consider making grants for targeted education to—
				(1)health care
			 providers pursuant to section 6;
				(2)ethnic and racial
			 minorities for whom public cord blood samples may be difficult to find;
				(3)families with a
			 genetic history of diseases treated by cord blood; and
				(4)populations
			 specifically affected by conditions currently treated with cord blood stem
			 cells or conditions that may one day be treated with cord blood stem
			 cells.
				8.Authorization of
			 appropriationsTo carry out
			 this Act, there are authorized to be appropriated $10,000,000 for fiscal year
			 2010 and $5,000,000 for each of fiscal years 2011 through 2014.
		
